Citation Nr: 0723530	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural History

The veteran served on active duty from March 1967 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

In the October 1999 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran perfected 
an appeal of that denial.

In November 2005, the Board remanded this claim to the VA 
Appeals Management Center (AMC) for further development.  In 
April 2007, a supplemental statement of the case (SSOC) was 
issued by the AMC which continued the previous denial of the 
claim.  This issue is once again before the Board.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral hearing loss is not related to in-service 
noise exposure or to any other incident of the veteran's 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Stegall concerns

In November 2005, the Board remanded the case for the AMC to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (the VCAA).  Later in November 2005, the AMC 
provided such notice [this will be discussed in greater 
detail immediately below].  The AMC readjudicated the claim 
in a SSOC issued in April 2007.  

The Board finds that the AMC has complied with the directives 
of the November 2005 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for bilateral hearing loss in a letter sent in November 2005, 
which was specifically intended to address the requirements 
of the VCAA.  The VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim of service 
connection for bilateral hearing loss.

As for the evidence to be provided by the veteran, the AMC 
asked the veteran to identify relevant medical evidence.  The 
AMC provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim for service connection for bilateral hearing loss.  [A 
VA audiological examination was conducted in August 2003.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the AMC specifically told the veteran to 
submit any evidence or information he may have pertaining to 
his appeal.  This request is open ended.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the October 
1999 rating decision, prior to the VCAA letter.  Since the 
VCAA was not enacted until November 2000, furnishing the 
veteran with VCAA notice prior to the initial adjudication of 
the claim in October 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letter, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOC issued in April 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice with regard to four 
elements in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  
See Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007).  The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA has not addressed element (4), degree of disability, and 
element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The  evidence of record includes service 
medical records, VA medical records, a private statement from 
a hearing instrument specialist, and a report of a VA 
examination, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained to 
the extent possible or necessary.

The record reflects that the veteran was granted Social 
Security disability benefits in 1992.  The Board also notes 
that based on a March 2007 statement of the veteran, a 
complete set of the veteran's VA treatment records may not be 
of record.  However, neither the veteran nor the veteran's 
representative has indicated that the Social Security 
Administration (SSA) records or the VA treatment records 
provide evidence regarding the critical element discussed 
below that are missing in the veteran's claim for service 
connection for bilateral hearing loss, that is, evidence 
indicating that his current bilateral hearing loss is related 
to his military service, or evidence of continuity of 
symptomatology after service.  Therefore, a remand to obtain 
such is not necessary.  See Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) [VA is not obligated to obtain records which are 
not pertinent to the issue on appeal].  

In this case, the RO obtained all available service medical 
records pertaining to the veteran's period of active duty in 
July 1988.  The record indicates that there may be medical 
records pertaining to the veteran's service in the Army 
National Guard.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the United States Court 
of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
In addition to the search for records in July 1988, the AMC 
later attempted to search for Army National Guard records in 
March 2007, without success.  The April 2007 SSOC informed 
the veteran of the efforts to search for his Army National 
Guard records.  He has not indicated that he possesses such 
records.  Accordingly, further efforts to locate such records 
would be futile.  In any event, there is no indication that 
such records, if existing, would shed any additional light on 
the issue on appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 
3.303(a)(2006); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  See 
Palczewski v. Nicholson, No 04-1001 (U.S. Vet. App. Apr. 27, 
2007).  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of the 
August 2003 VA examination shows that the speech recognition 
scores in both ears are less than 94 percent.  See 38 C.F.R. 
§ 3.385 (2006).

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of hearing loss 
disability as defined by VA in either ear.  The audiogram on 
entrance in March 1967, the results of which were converted 
from ASA units to ISO(ANSI) units, shows that the auditory 
thresholds were the following: 






HERTZ


500
1000
2000
3000
RIGHT
20
5
0
0
LEFT
30
15
0
10

The veteran had an elevated puretone threshold at 500 Hertz 
in the left ear.  See Hensley, 5 Vet. App. at 157 [the 
threshold for normal hearing is from 
0 to 20 decibels].  However, the puretone thresholds on 
entrance are not a left ear hearing loss disability as 
defined by VA because none of the auditory thresholds was 40 
decibels or greater and only one, at 500 Hertz, was 26 
decibels or greater.  

The audiogram for separation purposes in November 1968 shows 
that the auditory thresholds were the following: 




HERTZ


500
1000
2000
3000
RIGHT
0
5
5
5
LEFT
0
5
5
5

Therefore, the veteran's hearing was within normal limits at 
the time of this examination [and indeed it appears to have 
improved during service].  See Hensley, supra.  Furthermore, 
the record does not reflect medical evidence showing any 
manifestations of hearing loss during the one-year 
presumptive period after separation from service.  Hearing 
loss was initially diagnosed in 1998, almost three decades 
after service.  Accordingly, Hickson element (2) is not met 
with respect to disease.

With respect to in-service incurrence of injury, in a 
September 2004 rating decision regarding service connection 
for post-traumatic stress disorder, the RO determined that 
there was credible supporting evidence of the veteran's 
combat stressors.  The Board finds that combat status, and 
with it the presumptions in 38 U.S.C.A. § 1154, is 
established.  In any event, the veteran served in an 
artillery unit, which arguably exposed him to hazardous 
levels of noise.  Thus, in-service incurrence of injury, that 
is to say hazardous noise exposure, has been shown to be 
sufficient to satisfy Hickson element (2).

Moving to element (3), medical nexus, as set out above the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
do not presumptively establish service connection for a 
combat veteran or provide medical nexus evidence; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  As noted by the veteran's 
representative, a claimant may establish direct service 
connection for a hearing disability initially manifested 
several years after separation on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  See Hensley, 5 Vet. 
App. at 164.
  
The question which must therefore be answered by the Board is 
whether the in-service noise exposure resulted in the 
development of his current bilateral hearing loss.  The Board 
has carefully evaluated the medical evidence    

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).



 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

A report of a November 1998 VA audiological examination 
includes the veteran's self report of his history.   The 
veteran reported that he had had hearing complaints since 
military service and that he was exposed to a blast in 1969.  
The report reflects an assessment of bilateral hearing loss.  
The audiologist did not, however, specifically find a nexus 
between the veteran's service and his hearing loss.  This 
examination report is therefore no probative medical nexus 
evidence.

An April 2002 report of a "hearing-instrument specialist" 
included a general statement that the veteran's type of 
hearing loss (sensorineural) can be caused by exposure to 
loud sounds, age, and various other factors.  This general 
statement is of no probative value.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.]  

In contrast to the evidence just discussed, which is too 
vague and general to be probative, there is of record a very 
thorough, four-page August 2003 VA audiological examination 
report and opinion.  The August 2003 VA examiner noted that 
the veteran had normal hearing at discharge from service and 
that a review of the veteran's claims file indicated that the 
veteran's hearing loss was initially recorded in November 
1998.  The August 2003 VA examiner opined that since the 
veteran's discharge audiometric test results showed normal 
hearing at frequencies where he has a hearing loss in the 
current audiogram, it is unlikely that his current hearing 
loss is related to his military service or that his current 
hearing loss had occurred while he was in service.

In an October 2005 informal hearing presentation, the 
veteran's representative argued that the August 2003 VA 
examiner did not provide a medical nexus opinion regarding 
the etiology of the veteran's bilateral hearing loss.  See 
October 2005 informal hearing presentation, page 2; see also 
June 2007 informal hearing presentation, page 2.  That 
assertion is incorrect.

It is clear that the August 2003 VA examiner reviewed the 
veteran's entire claims file, to include service records and 
post-service medical records, such as the VA general medical 
examinations in 1988 and 1992 showing no hearing loss.  The 
Board attaches great weight of probative value to this 
opinion, as it appears to have been based on a review of the 
record, an interview with the veteran and a thoughtful 
analysis of the veteran's entire history.  In particular, the 
opinion is congruent with pertinently negative VA 
examinations in 1988 and 1992.

To the extent that the veteran's representative is contending 
that VA examiners are obligated to specify an etiology for a 
claimed disability, the Board rejects this notion.  It is 
sufficient for the examiner to opine that military service is 
not a cause of the claimed disability; there is no need for a 
[non service-connected ]cause to be pinpointed with 
specificity.

The only other evidence which now purports to relate the 
veteran's bilateral hearing loss to events in service comes 
from the statements of the veteran himself and his 
representative.  However, it is now well established that 
laypersons, such as the veteran and his representative, who 
are without medical training are not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board notes that in essence the veteran has contended 
that he has experienced bilateral hearing loss continually 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  In this 
case, there is no competent medical evidence that the veteran 
was diagnosed with or treated for hearing loss disability 
until over 29 years after his separation from service.  

Supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  As was discussed above, the medical evidence of record 
convincingly establishes that the initial diagnosis of 
hearing loss came in 1998, many years after service.  The 
Board places great weight of probative value on the previous 
VA general medical examinations, which show no complaints of 
or findings referable to hearing loss.  In particular, the 
June 1992 VA examiner reported that the veteran had "good 
hearing", and the June 1988 examiner specifically indicated 
that there was no hearing loss.  Moreover, the veteran filed 
claims of entitlement to service connection for several 
disabilities in May 1988; hearing loss was not listed.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]..  

In short, element (3) cannot be met by continuity of 
symptomatology.

Accordingly, the preponderance of the competent medical 
evidence of record does not demonstrate that there is a 
relationship between the veteran's current bilateral hearing 
loss and in-service noise exposure, or any other incident of 
the veteran's military service.  Hickson element (3) is not 
met, and the veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The claim is 
therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


